PER CURIAM.
The petition for writ of mandamus is denied on the merits.
Because we have determined that the petition raised a frivolous claim, the Clerk of this Court is directed to provide a certified copy of this opinion to the Department of Corrections for referral to the appropriate institution for disciplinary procedures as provided in section 944.279, Florida Statutes (2016) (providing that a prisoner who is found by a court to have brought a frivolous suit, action, claim, proceeding, or appeal is subject to disciplinary procedures *1247pursuant to the rules of the Department of Corrections).
LEWIS, RAY, and WINSOR, JJ., concur.